Exhibit 4(e) PPL ELECTRIC UTILITIES CORPORATION (formerly PP&L, Inc. and Pennsylvania Power & Light Company) TO DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly Bankers Trust Company, successor to Morgan Guaranty Trust Company of New York, formerly Guaranty Trust Company of New York) As Trustee under PPL Electric Utilities Corporation’s Mortgage and Deed of Trust, Dated as of October1, 1945 Seventy-seventh Supplemental Indenture Providing among other things for First Mortgage Bonds, 7.125% Collateral Series due 2013 Dated as of October 1, 2008 Seventy-seventh Supplemental Indenture SEVENTY-SEVENTHSUPPLEMENTAL INDENTURE, dated as of the lstday of October, 2008 made and entered into by and between PPL ELECTRIC UTILITIES CORPORATION (formerly PP&L, Inc. and Pennsylvania Power & Light Company), a corporation of the Commonwealth of Pennsylvania, whose address is Two North Ninth Street, Allentown, Pennsylvania 18101 (hereinafter sometimes called the Company), and DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly Bankers Trust Company), a corporation of the State of New York, whose address is 60 Wall Street, New York, New York 10005 (hereinafter sometimes called the Trustee), as
